2013 WI 85

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2012AP385-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Mary K. Biester, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Mary K. Biester,
                                  Respondent.


                            DISCIPLINARY PROCEEDINGS AGAINST BIESTER

OPINION FILED:          October 22, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                            2013 WI 85
                                                                    NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2012AP385-D


STATE OF WISCONSIN                               :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Mary K. Biester, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
             Complainant,
                                                                    OCT 22, 2013
      v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Mary K. Biester,

             Respondent.




      ATTORNEY     disciplinary          proceeding.        Attorney's          license
suspended.


      ¶1     PER   CURIAM.       We     review   the    report       filed      by    the
referee,     Dennis      J.    Flynn,    recommending        the     court      suspend
Attorney Mary K. Biester's license to practice law in Wisconsin
for   one   year   for    30   counts    of   professional         misconduct.          No
appeal has been filed so we review the referee's report and
                                                            No.    2012AP385-D



recommendation pursuant to SCR 22.17(2).1         Upon careful review of
the   matter,    we   adopt    the   referee's   findings    of    fact   and
conclusions     of    law.      We   agree   that   Attorney       Biester's
professional misconduct warrants a one-year suspension of her
license to practice law.        We also find it appropriate to order
her to make restitution and to successfully complete 20 hours of
continuing legal education (CLE) ethics courses.                  We further
find it appropriate to require her to pay the full costs of this
proceeding, which were $25,584.50 as of April 1, 2013.
      ¶2     Attorney Biester was admitted to the practice of law
in Wisconsin in 1979 and practices in Beloit.          She has no prior
disciplinary history.

      ¶3     On February 23, 2012, the Office of Lawyer Regulation
(OLR) filed a complaint against Attorney Biester alleging 16
counts of misconduct.         An amended complaint alleging 31 counts
of misconduct was filed on August 15, 2012.            Attorney Biester
filed an answer to the amended complaint on September 18, 2012.
On December 18, 2012, the referee granted Attorney Biester's
motion for a stay of proceedings as to Count Two of the amended
complaint.


      1
          SCR 22.17(2) states as follows:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;   and   determine  and   impose  appropriate
      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.

                                      2
                                                                          No.      2012AP385-D



       ¶4    The        final   hearing     in     this     matter       took      place     on
February 18, 2013.                At that time, the parties presented the
referee with a written stipulation and no contest plea agreement
whereby     Attorney       Biester    withdrew      her     answer      to    the     amended
complaint and pled no contest to Counts One and Three through
Thirty-One of the OLR's amended complaint.                             Attorney Biester
agreed that the referee could use the allegations of the amended
complaint    as     an    adequate    factual       basis    in    the       record    for    a
determination of misconduct as to those counts.                                 The parties
jointly recommended the referee determine that an appropriate
sanction would be a one-year suspension of Attorney Biester's
license to practice law in Wisconsin.                      The parties agreed that

if the referee's order staying proceedings relating to Count Two
of the amended complaint was no longer in effect, the OLR was
free   to   continue        the    prosecution      of     Count   Two       and    seek     an
appropriate sanction and restitution.                      The parties also agreed
that any additional sanction relating to Count Two should run
consecutive        to     any   sanctions        imposed    as     a     result       of    the
stipulation and should commence on the day following the last
day of the sanction imposed in the instant matter.
       ¶5    The referee concluded that the OLR had met its burden
of proof on the 30 counts to which Attorney Biester pled no
contest.     The referee agreed that a one-year suspension was an
appropriate        sanction.          The   referee        also        recommended         that

Attorney Biester make restitution in the amount of $900 to one
client, that she be ordered to successfully complete 20 hours of
CLE ethics courses, and that she pay the full costs of this
                                            3
                                                                    No.    2012AP385-D



proceeding.        Rather than detail the extensive allegations and
findings in this matter, we will instead briefly summarize the
six   client      matters       that     gave     rise   to    Attorney    Biester's
misconduct.
Matter of L.T. (Counts One and Three through Seven)
      ¶6    L.T.    hired       Attorney    Biester      to   represent    her   in    a
divorce    case     in    the    summer     of     2008.       Attorney    Biester's
nonlawyer assistant, J.M., had L.T. write a $3,500 check to J.M.
for attorney fees.          J.M. cashed the check without depositing it
in Attorney Biester's trust account.
      ¶7    Attorney Biester was experiencing financial problems.
She filed a chapter 7 bankruptcy proceeding and her home was the

subject of a foreclosure action.                  L.T. inherited a large sum of
money.     Attorney Biester advised L.T. she should protect those
funds from her husband.           In February 2009 J.M. convinced L.T. to
transfer $78,000 of her inherited funds into Attorney Biester's
client trust account for safekeeping.                      Attorney Biester wire-
transferred over $70,000 from her client trust account to the
bank that held the first mortgage on Attorney Biester's home.
Attorney Biester never notified L.T. of the receipt of L.T.'s
funds, nor did she deliver any of those funds to L.T. or provide
L.T. with a full accounting.               The OLR's investigative audit of
Attorney Biester's trust account showed numerous trust account
violations.

Matter of L.R. (Counts Eight through Eleven)
      ¶8    In     July   of     2009,     L.R.    hired      Attorney    Biester     to
represent her in a divorce case.                    During the pendency of the
                                            4
                                                                       No.   2012AP385-D



matter       $3,886    was    forwarded         to     Attorney    Biester,       which
represented      L.R.'s      half      of   a   tax    refund.         Although     L.R.
repeatedly contacted Attorney Biester in the fall of 2009 about
the status of the case, Attorney Biester never responded.                           L.R.
then decided to represent herself and asked Attorney Biester to
return the case file and the $3,886.                    In October 2009 Attorney
Biester informed L.R. that police had seized L.R.'s divorce file
since    it   was     part   of   an    investigation      by    the   OLR   into    the
actions of an employee at Attorney Biester's law firm.
Matter of J.F. (Counts Twelve through Sixteen)
        ¶9    J.F. retained Attorney Biester to represent her in a
bankruptcy matter in July 2010.                      J.F. paid a $750 retainer.

There was no written retainer agreement and no receipt was given
to J.F.       Attorney Biester requested additional money to handle
the matter, and J.F. paid another $150.                   Attorney Biester never
deposited the funds into any client account, and no funds were
set aside to pay the bankruptcy filing fee.                       Attorney Biester
filed a chapter 7 voluntary bankruptcy petition on behalf of
J.F. in December 2010 and filed a request for a waiver of the
filing fee.         The waiver of filing fees was denied but options
were given for installment payments.                     Attorney Biester never
informed J.F. about the bankruptcy court's fee waiver decision.
The filing fee was never paid, and in April 2011 the bankruptcy
court entered an order dismissing the petition for failure to
pay the filing fee.           Attorney Biester never informed J.F. about
the dismissal.
Matter of J.H. and D.H. (Counts Seventeen through Twenty-Four)
                                            5
                                                                           No.     2012AP385-D



       ¶10    In April 2007 J.H. and D.H. retained Attorney Biester
to represent them in a potential medical malpractice claim.                                 A
contingent retainer agreement was signed calling for Attorney
Biester      to    receive       one-third       of    any    amount     recovered.        In
addition, J.H. and D.H. paid $1,500 for anticipated costs.                                The
$1,500 check was deposited into Attorney Biester's client trust
account.
       ¶11    J.H.     and       D.H.     made        multiple     trips      to    Attorney
Biester's office to discuss the case, but Attorney Biester was
never there.          Attorney Biester failed to file any malpractice
lawsuit or otherwise advance the claim before the expiration of
the statute of limitations.

       ¶12    J.M.    was       authorized      as    Attorney     Biester's       nonlawyer
assistant to perform client services to J.H. and D.H.                               Attorney
Biester failed to make reasonable efforts to ensure that J.M.
was compatible with Attorney Biester's professional obligations.
J.M.   took       client    files       and    paperwork      to   her     home    or   other
locations and failed to return them to Attorney Biester's law
office.            J.H.         and     D.H.        eventually      terminated          their
representation by Attorney Biester and requested the return of
their case file materials.               Attorney Biester failed to comply.
Matter of J.M. (Counts Twenty-Five through Thirty)
       ¶13    J.M.,    Attorney         Biester's       nonlawyer       assistant,      hired
Attorney     Biester       in    early    July       2007    relating    to   a    financial
matter regarding a loan on a pickup truck with J.S.                                 J.M. and
J.S. signed an agreement whereby J.S. would pay J.M. $7,900 for
a pickup truck, and J.M. agreed to accept the $7,900 as full and
                                                6
                                                                   No.    2012AP385-D



final payment for the truck.             J.M. also agreed to release the
title to the truck.         J.S.'s sister loaned him the $7,900.                   That
sum   was    wire-deposited      to   Attorney         Biester's    client     trust
account.    Attorney Biester did not notify J.M. of her receipt of
the money.       The OLR's audit of Attorney Biester's client trust
account revealed that Attorney Biester used the funds belonging
to J.M. by making disbursements to herself for $5,400 and paying
$400 in office rent.          During the course of the representation,
J.M. was associated with the Biester Law Office and engaged in
conduct that was incompatible with the professional obligations
of    Attorney     Biester,     including       having       Attorney     Biester's
business and client trust account checkbooks at her home.                           The

checkbooks were seized by police in the execution of a search
warrant of J.M.'s home.
Matter of M.W. (Count Thirty-One)
      ¶14   M.W.    hired     Attorney       Biester    to    represent      her    in
custody and paternity matters.                She tried without success to
contact Attorney Biester regarding the status of her case.                         M.W.
verbally filed a grievance with the OLR.                 The OLR sent Attorney
Biester several letters but Attorney Biester did not respond.
Attorney Biester did finally respond after this court issued an
order to show cause why her license should not be temporarily
suspended for failing to cooperate in the investigation.
      ¶15   The referee concluded that Attorney Biester committed
the misconduct alleged in Counts One and Three through Thirty-
One of the amended complaint.                That misconduct consisted of:


                                         7
                                                           No.   2012AP385-D



One violation of SCR 20:1.2(a);2 three violations of SCR 20:1.3;3
one   violation     of    SCR    20:1.4(a)(2);4    three   violations    of
SCR 20:1.4(a)(3);5       two    violations   of   SCR 20:1.4(a)(4);6    one
violation of SCR 20:1.4(b);7 one violation of SCR 20:1.6;8 four
      2
          SCR 20:1.2(a) states as follows:

            Subject to pars. (c) and (d), a lawyer shall
      abide    by   a   client's  decisions   concerning   the
      objectives of representation and, as required by SCR
      20:1.4, shall consult with the client as to the means
      by which they are to be pursued.      A lawyer may take
      such action on behalf of the client as is impliedly
      authorized to carry out the representation.     A lawyer
      shall abide by a client's decision whether to settle a
      matter.     In a criminal case or any proceeding that
      could result in deprivation of liberty, the lawyer
      shall    abide   by    the client's    decision,   after
      consultation with the lawyer, as to a plea to be
      entered, whether to waive jury trial and whether the
      client will testify.
      3
       SCR 20:1.3 provides that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."
      4
       SCR 20:1.4(a)(2) states a lawyer shall "reasonably consult
with the client about the means by which the client's objectives
are to be accomplished; . . . ."
      5
       SCR 20:1.4(a)(3) states a lawyer shall "keep the client
reasonably informed about the status of the matter; . . . ."
      6
       SCR 20:1.4(a)(4) provides that a lawyer shall "promptly
comply    with   reasonable  requests  by   the   client   for
information; . . . ."
      7
       SCR 20:1.4(b) states as follows: "A lawyer shall explain a
matter to the extent reasonably necessary to permit the client
to make informed decisions regarding the representation."
      8
       SCR 20:1.6 states, in pertinent part: "(a) A lawyer shall
not reveal information relating to the representation of a
client unless the client gives informed consent, except for
disclosures that are impliedly authorized in order to carry out
the representation, and except as stated in pars. (b) and (c)."

                                      8
                                                           No.   2012AP385-D



violations      of    SCR     20:1.15(b)(1);9     two     violations     of
SCR 20:1.15(b)(4);10    one    violation   of   SCRs    20:1.15(d)(1)   and
(2);11 three violations of SCR 20:1.15(f)(1)e.;12 two violations

     9
          SCR 20:1.15(b)(1) states:

          Separate account.   A lawyer shall hold in trust,
     separate from the lawyer's own property, that property
     of clients and 3rd parties that is in the lawyer's
     possession in connection with a representation.     All
     funds of clients and 3rd parties paid to a lawyer or
     law firm in connection with a representation shall be
     deposited in one or more identifiable trust accounts.
     10
          SCR 20:1.15(b)(4) states:

          Unearned fees and cost advances.       Except as
     provided in par. (4m), unearned fees and advanced
     payments of fees shall be held in trust until earned
     by the lawyer, and withdrawn pursuant to sub. (g).
     Funds advanced by a client or 3rd party for payment of
     costs shall be held in trust until the costs are
     incurred.
     11
          SCR 20:1.15(d)(1) and (2) state:

          (1) Notice and disbursement.      Upon receiving
     funds or other property in which a client has an
     interest, or in which the lawyer has received notice
     that a 3rd party has an interest identified by a lien,
     court order, judgment, or contract, the lawyer shall
     promptly notify the client or 3rd party in writing.
     Except as stated in this rule or otherwise permitted
     by law or by agreement with the client, the lawyer
     shall promptly deliver to the client or 3rd party any
     funds or other property that the client or 3rd party
     is entitled to receive.

          (2) Accounting.   Upon final distribution of any
     trust property or upon request by the client or a 3rd
     party having an ownership interest in the property,
     the lawyer shall promptly render a full written
     accounting regarding the property.
     12
          SCR 20:1.15(f)(1)e. states:

                                      9
                                                     No.     2012AP385-D



of SCR 20:1.15(e)(4)a.;13 one violation of SCR 20:1.15(e)(4)c.;14
one   violation   of   SCR 20:1.16(d);15   one   violation    of    SCR



           (1) Draft accounts.   Complete records of a trust
      account that is a draft account shall include a
      transaction register; individual client ledgers for
      IOLTA accounts and other pooled trust accounts; a
      ledger for account fees and charges, if law firm funds
      are held in the account pursuant to sub. (b)(3);
      deposit   records;   disbursement    records;  monthly
      statements; and reconciliation reports, subject to all
      of the following: . . .

           e. Disbursement records.

           1. Checks.   Checks shall be pre-printed and pre-
      numbered.   The name and address of the lawyer or law
      firm, and the name of the account shall be printed in
      the upper left corner of the check.      Trust account
      checks shall include the words "Client Account," or
      "Trust Account," or words of similar import in the
      account name.    Each check disbursed from the trust
      account shall identify the client matter and the
      reason for the disbursement on the memo line.

           2. Canceled checks.     Canceled checks shall be
      obtained from the financial institution.        Imaged
      checks may be substituted for canceled checks.

           3. Imaged   checks.     Imaged   checks  shall  be
      acceptable if they provide both the front and reverse
      of the check and comply with the requirements of this
      paragraph.   The information contained on the reverse
      side   of  the    imaged  checks    shall  include  any
      endorsement signatures or stamps, account numbers, and
      transaction dates that appear on the original. Imaged
      checks shall be of sufficient size to be readable
      without magnification and as close as possible to the
      size of the original check.
      13
       SCR 20:1.15(e)(4)a. provides:       Operational requirements
for trust accounts.

           (4) Prohibited transactions.

                                 10
                                                    No.   2012AP385-D



20:3.4(c);16 four violations of SCR 20:5.3(b);17 five violations
of SCR 20:8.4(c);18 one violation of SCR 22.03(2),19 enforced via

         a. Cash.   No disbursement of cash shall be made
    from a trust account or from a deposit to a trust
    account, and no check shall be made payable to "Cash."
    14
       SCR 20:1.15(e)(4)c. states:     Operational requirements for
trust accounts.

           (4) Prohibited transactions.    . . .

         c. Internet transactions.     A lawyer shall not
    make deposits to or disbursements from a trust account
    by way of an Internet transaction.
    15
         SCR 20:1.16(d) states:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.
    16
       SCR 20:3.4(c) provides that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists; . . . ."
    17
       SCR 20:5.3(b) states as follows:      "With respect to a
nonlawyer employed or retained by or associated with a lawyer:
 . . . (b) a lawyer having direct supervisory authority over the
nonlawyer shall make reasonable efforts to ensure that the
person's conduct is compatible with the professional obligations
of the lawyer; . . . ."
    18
       SCR 20:8.4(c) provides it is professional misconduct for
a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation; . . . ."
    19
         SCR 22.03(2) states as follows:

                                  11
                                                                No.    2012AP385-D



SCR 20:8.4(h);20 and five violations of SCR 22.03(6),21 enforced
via SCR 20:8.4(h).
        ¶16    In   discussing    the   appropriate     sanction,   the    referee
noted        that   Attorney     Biester    engaged    in   multiple      acts   of
misconduct that occurred over a period of years.                    She did not
initially cooperate with the OLR during its investigations.                      The
referee said the misuse of client funds became a pattern, and
court orders were not followed.                 The referee also noted each of
the six client matters detailed in the OLR's amended complaint



             Upon commencing an investigation, the director
        shall notify the respondent of the matter being
        investigated unless in the opinion of the director the
        investigation of the matter requires otherwise.     The
        respondent shall fully and fairly disclose all facts
        and circumstances pertaining to the alleged misconduct
        within 20 days after being served by ordinary mail a
        request for a written response.       The director may
        allow additional time to respond.     Following receipt
        of the response, the director may conduct further
        investigation and may compel the respondent to answer
        questions,   furnish   documents,   and   present   any
        information deemed relevant to the investigation.
        20
       SCR 20:8.4(h) states it is professional misconduct for a
lawyer to "fail to cooperate in the investigation of a grievance
filed with the office of lawyer regulation as required by
SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6), or
SCR 22.04(1); . . . ."
        21
             SCR 22.03(6) provides:

             In   the   course   of  the    investigation,   the
        respondent's   wilful  failure   to   provide   relevant
        information, to answer questions fully, or to furnish
        documents and the respondent's misrepresentation in a
        disclosure are misconduct, regardless of the merits of
        the matters asserted in the grievance.

                                           12
                                                                                     No.       2012AP385-D



evidences harm to the client and injury to the integrity of the
legal system in Wisconsin.
       ¶17       As    mitigating             factors,       the     referee         said        Attorney
Biester      appears         to    demonstrate             genuine   remorse.              She    has    no
prior misconduct adjudications over a practice career of almost
34    years.               The    referee       said        Attorney       Biester          is    taking
responsibility for her actions.                             The referee noted that during
the   period          of    her    misconduct          Attorney      Biester         suffered          from
serious       physical             and    psychological              issues,         and         suffered
financial         hardship         and        went     through       a     personal            bankruptcy
proceeding.            The referee said Attorney Biester has expressed
concern for the victims of her misconduct, and he noted she has

participated           in        outpatient          treatment       for    her       psychological
issues.
       ¶18       The referee said suspension of an attorney's license
to    practice         law       for    any    period        of    time    is    a    very       serious
consequence and also acts as a deterrent to others who practice
law in this state.                     The referee concluded that an appropriate
sanction         for       Attorney       Biester's          misconduct         was        a     one-year
suspension of her license to practice law in Wisconsin.                                                 The
referee also concluded that restitution in the amount of $900
should      be    paid       to    J.F.         The        referee   also       recommended            that
Attorney Biester be required to successfully complete 20 hours
of    CLE    ethics          courses      approved          in    advance       by    the        OLR    and

minimally addressing issues related to office management, trust
account maintenance, responsibility to clients, and compliance


                                                      13
                                                                No.        2012AP385-D



with court orders.             The referee also recommended that Attorney
Biester be ordered to pay the full costs of the proceeding.
        ¶19    The referee added that, if in the future, the stay as
to Count Two of the amended complaint is lifted and that matter
is prosecuted, that matter would stand on its own and the OLR
and Attorney Biester should not be prejudiced by the decision
made in the instant case.             The referee said if Attorney Biester
is subsequently found to have committed the misconduct alleged
in Count Two of the amended complaint and sanctions are imposed,
those sanctions should run consecutive to the sanctions imposed
in this case.
        ¶20    This court will affirm a referee's findings of fact

unless      they      are   clearly   erroneous.     Conclusions      of    law   are
reviewed de novo.             In re Disciplinary Proceedings Against Tully,
2005 WI 100, ¶25, 283 Wis. 2d 124, 699 N.W.2d 882.                     This court
is   free      to    impose    whatever   discipline   it   deems   appropriate,
regardless of the referee's recommendation.                 In re Disciplinary
Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660
N.W.2d 686.
        ¶21    We adopt the referee's findings of fact because they
have not been shown to be clearly erroneous, and we also agree
with the referee's conclusions of law.                 As to the appropriate
level     of        discipline,    although    at   first   blush     a     one-year
suspension may seem to be on the light side for an attorney who
has stipulated to 30 counts of professional misconduct, after
careful consideration of all of the circumstances of this case,


                                          14
                                                                                 No.     2012AP385-D



we conclude that a one-year suspension of Attorney Biester's
license to practice law is an appropriate sanction.
        ¶22    In In re Disciplinary Proceedings Against Raneda, 2012
WI 42,     340 Wis. 2d 273,         811 N.W.2d 412,        an    attorney        who    was
found to have engaged in 14 counts of professional misconduct
received a one-year suspension.                        The misconduct included failing
to hold disputed funds in trust, distributing trust funds to
himself without promptly providing a full written accounting to
the person who had ownership of the property, failing to keep
his     clients          reasonably       informed        about    the      status       of     their
matters, and failing to cooperate with the OLR.                                       The attorney
had     been    practicing          law     for     nine     years        and    had     no     prior

disciplinary history.
        ¶23    In In re Disciplinary Proceedings Against Mandelman,
2009 WI 40, 317 Wis. 2d 215, 765 N.W.2d 788, an attorney who
stipulated          to    having    engaged        in     six     counts        of    professional
misconduct also received a one-year suspension.                                  The misconduct
included collecting a fee without performing any work, failing
to promptly disburse client funds and provide a full accounting
upon request, and failing to act with reasonable diligence and
promptness          in    representing        a   client.         The     attorney        had    been
practicing          law     for    29     years     and     had    been         disciplined       for
professional misconduct on four prior occasions, including three
prior       suspensions.                The       attorney's        first            contact     with
Wisconsin's lawyer disciplinary system, which occurred in 1990
when he had been practicing law for 10 years, resulted in his
receiving a one-year suspension for 27 separate rule violations.
                                                  15
                                                                                         No.       2012AP385-D



        ¶24     Since no two cases are precisely analogous, there is
no "standard" sanction for particular misconduct.                                            Nevertheless,
the     sanctions          imposed          in     prior           cases     are        instructive          in
fashioning an appropriate remedy for the case at hand.                                               Attorney
Biester has admitted to more counts of misconduct than were at
issue     in     Raneda         or     the       2009        Mandelman           matter.           (Attorney
Mandelman's        1990         case,        which          also     resulted           in     a     one-year
suspension, involved roughly the same number of counts as does
the   instant      case.)              As    the       referee        noted,           Attorney       Biester
practiced        law       uneventfully                for         nearly         34     years.             Her
professional misconduct occurred during a period where she was
experiencing          serious          personal             hardships.             She       has     accepted

responsibility for her actions and has expressed concern for the
victims of her misconduct.                         Upon consideration of all of the
facts of this case, we agree with the referee that a one-year
suspension       of     Attorney            Biester's            license     to        practice       law    in
Wisconsin is an appropriate sanction.
        ¶25     Because          the         case            presents             no         extraordinary
circumstances, we further conclude that Attorney Biester should
be    required        to    pay        the       full        costs     of        this     matter.           See
SCR 22.24(1m) (supreme court's general policy upon a finding of
misconduct is to impose all costs upon the respondent attorney).
We also agree with the referee's recommendation that Attorney
Biester        should      be        required          to        complete        CLE     ethics       courses
preapproved        by      the        OLR,       and        we     concur        with     the      referee's
recommendation          about         future       prosecution              of    Count        Two    of    the
amended complaint, should the existing stay be lifted.
                                                       16
                                                                                       No.        2012AP385-D



       ¶26         Turning         to   the     issue        of     restitution,          the       parties
stated        in        their      stipulation,         and        the    referee         agreed,        that
restitution in the amount of $900 should be ordered paid to
J.F., unless Attorney Biester can demonstrate that that amount
has already been paid.                    The parties' stipulation points out that
in the event the stay of all proceedings relating to Count Two
is lifted, the OLR may continue the prosecution of Count Two and
seek   appropriate                 sanctions     and     restitution                relating       thereto.
The record indicates that the Wisconsin Lawyers' Fund for Client
Protection (the Fund) has paid $78,000 to L.T.                                       In the event the
stay     of        proceedings          relating        to        Count       Two    of   the       amended
complaint is lifted, the OLR will apparently be seeking an order

requiring Attorney Biester to reimburse the Fund.                                         Since a stay
of all proceedings relating to Count Two currently remains in
effect, the issue of restitution to the Fund is not before us at
this time.
       ¶27         IT IS ORDERED that the license of Mary K. Biester to
practice law in Wisconsin is suspended for a period of one year,
effective November 25, 2013.
       ¶28         IT IS FURTHER ORDERED that Mary K. Biester shall pay
restitution in the amount of $900 to her former client, J.F.,
within        60        days       of   the     date     of         this       order,        or     provide
documentation                 to    the       Office     of         Lawyer           Regulation          that
restitution has already been made.

       ¶29         IT    IS     FURTHER       ORDERED    that,           as    a    condition       of   her
reinstatement, Mary K. Biester shall successfully complete 20
hours of continuing legal education ethics courses approved in
                                                   17
                                                                             No.    2012AP385-D



advance by the Office of Lawyer Regulation.                          The courses should
address     issues     related     to   office          management,          trust      account
maintenance,      responsibility        to    clients,           and    compliance           with
court orders.
     ¶30     IT IS FURTHER ORDERED that within 60 days of the date
of this order, Mary K. Biester shall pay to the Office of Lawyer
Regulation the costs of this proceeding, which are $25,584.50 as
of April 1, 2013.
     ¶31     IT   IS    FURTHER     ORDERED        that        restitution         is   to    be
completed     prior     to   paying     costs           to     the    Office       of    Lawyer
Regulation
     ¶32     IT   IS   FURTHER     ORDERED         that       Mary     K.    Biester       shall

comply with the provisions of SCR 22.26 concerning the duties of
a person whose license to practice law in Wisconsin has been
suspended.
     ¶33     IT IS FURTHER ORDERED that, if in the future, the stay
of   all    proceedings      relating        to        Count    Two     of     the      amended
complaint    is   lifted     and    there         is    an     additional          finding     of
misconduct as to Count Two, any sanction imposed as a result of
that misconduct shall run consecutive to the one-year suspension
imposed by the terms of this order.
     ¶34     IT   IS    FURTHER     ORDERED            that     compliance          with     all
conditions of this order is required for reinstatement.                                       See
SCR 22.29(4)(c).




                                         18